Exhibit 10.2

 

[g216751koi001.gif]

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (“Agreement”) is effective as of November 12,
2016 (“Effective Date”) by and between Global Eagle Entertainment Inc., a
Delaware corporation, with its principal place of business at 4553 Glencoe
Avenue, Suite 300, Los Angeles, CA 90292 (“GEE”), and Aditya Chatterjee
(“Consultant”).

 

In consideration of the mutual covenants and agreements set forth below, the
parties agree as follows:

 

1.             Duties of Consultant.

 

a.             Services.  Consultant shall perform the services as may be
requested from time to time by GEE (“Services”) and as described on the Work
Statement attached as Exhibit A hereto. Upon request by GEE, Consultant agrees
to submit to GEE in a timely manner and in written or other tangible form, any
deliverables or results of Consultant’s work under this Agreement including,
without limitation, all deliverables listed in the Work Statement(s), all
assigned Inventions as set forth in Section 5 hereof, and all documentation of
work performed under this Agreement (collectively, the “Results”).  At all times
before or after completion of the Services, GEE shall have the right to examine
the Results and any materials relating thereto to ensure Consultant’s compliance
with the provisions of this Agreement.  For the Term (as defined below),
Consultant’s primary contact with GEE shall be the “Manager” specified on the
attached Work Statement or such other person designated by GEE.

 

b.             Performance.  Consultant’s performance under this Agreement shall
be conducted with due diligence and in full compliance with the highest
professional standards of practice in the industry with Consultant devoting
sufficient time and energy as to timely accomplish the Services.  Consultant
shall at all times comply with all applicable laws and GEE’s safety rules in the
course of performing the Services.  If Consultant’s work requires a license,
Consultant represents that it has obtained that license, and that such license
is in full force and effect and will remain in full force and effect during the
Term and it is responsible for all insurance, taxes, fees, costs, equipment,
expenses and travel expenses in connection with the Services.  Consultant may
not engage third parties to assist it in the Services without GEE’s prior
written consent.

 

2.             Compensation.  The fees and expense reimbursements payable by GEE
and the payment terms of such fees and expense reimbursements shall be as set
forth on the Work Statement.  All fees and expense reimbursements provided for
in the Work Statements are Consultant’s sole compensation for rendering the
Services to GEE.  For the avoidance of doubt, Consultant is responsible for
procuring its own administrative support (at its own cost) in support of
rendering the Services hereunder.

 

3.             Term/Termination.  The term of this Agreement (the “Term”) will
commence on the Effective Date and continue, unless terminated earlier pursuant
to this Section 3, for a period specified on the attached Work Statement;
provided, however, that notwithstanding the foregoing

 

1

--------------------------------------------------------------------------------


 

or anything to the contrary in the Work Statement, this Agreement may be
terminated by GEE at any time, with or without cause and without further
liability therefor, by giving written notice of termination to Consultant.  In
the event of such termination, GEE will be obligated to pay Consultant any
outstanding fees or expense reimbursements due under this Agreement only for or
in connection with such Services actually then completed by Consultant and
reasonably acceptable to GEE as of the date of GEE’s termination notice.

 

4.             Confidentiality.

 

a.             Proprietary Information.  Consultant understands that GEE
possesses and will possess Proprietary Information that is important to its
business.  For purposes of this Agreement, “Proprietary Information” is all
information that is disclosed to Consultant or that was or will be developed,
learned, created, or discovered by Consultant (or others) for or on behalf of
GEE, or that became or will become known by, or was or is conveyed to GEE and
has commercial value in GEE’s business, or that is developed at GEE’s facilities
or with use of GEE’s equipment.  Proprietary Information includes, but is not
limited to, information (and all tangible items in any form incorporating,
embodying or containing information) relating to (a) all client/customer/vendor
lists and all lists or other compilations containing client, customer or vendor
information; (b) information about products, proposed products, research,
product development, know-how, techniques, processes, costs, profits, markets,
marketing plans, strategies, forecasts, sales and commissions, and unpublished
information relating to technological and scientific developments; (c) plans for
future development and new product concepts; (d) all manufacturing techniques or
processes, documents, books, papers, drawings, schematics, models, sketches,
computer programs, databases, and other data of any kind and descriptions
including electronic data recorded or retrieved by any means; (e) the
compensation and terms of employment of GEE employees and consultants;
(f) software in various stages of development, and any designs, drawings,
schematics, specifications, techniques, models, data, source code, algorithms,
object code, documentation, diagrams, flow charts, research and development,
processes and procedures relating to any software; and (g) all other information
that has been or will be given to Consultant in confidence by GEE (or any
affiliate of it that might be formed) concerning GEE’s actual or anticipated
business, research or development, or that is received in confidence by or for
GEE from any other person or entity.  Proprietary Information does not include
information that Consultant demonstrates to GEE’s satisfaction, by written
evidence incurred in the ordinary course of business, is in the public domain
through lawful means that do not directly or indirectly result from any act or
omission of Consultant in breach of its obligations hereunder.

 

b.             Non-Disclosure.  Consultant understands that the consulting
arrangement creates a relationship of confidence and trust between Consultant
and GEE with regard to Proprietary Information.  Consultant will at all times,
both during and after the Term, keep the Proprietary Information in confidence
and trust.  Consultant will not, without the prior written consent of an
authorized officer of GEE (i) copy, use or disclose any Proprietary Information
to any third party (including any subcontractors engaged by Consultant with
GEE’s consent), (ii) remove any Proprietary Information from the business
premises of GEE, or (iii) deliver any Proprietary Information to any person or
entity outside of GEE.  Consultant may not share any such Proprietary
Information with third parties or subcontractors hereunder in furtherance of the
Services without GEE’s prior written consent.  Consultant understands that the
Defense of Trade

 

2

--------------------------------------------------------------------------------


 

Secrets Act providers certain immunities from liability for confidential
disclosure of a trade secret to the government or in a court filing such that an
action that would otherwise count as trade secret misappropriation will be
immunized if the disclosure (i) is made (1) in confidence to a Federal, State,
or local government official, either directly or indirectly, or to an attorney;
and (2) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (i) files any document containing the trade secret under seal; and
(ii) does not disclose the trade secret, except pursuant to court order.

 

c.             Return of Proprietary Information.  Consultant agrees that upon
termination of this Agreement for any reason, completion of the Services, or
upon GEE’s request, Consultant shall promptly deliver to GEE all Proprietary
Information, any document or media that contains Results (and all copies
thereof), and any apparatus or equipment (and other physical property or any
reproduction of such property), excepting only Consultant’s copy of this
Agreement.

 

5.             Ownership and License.

 

a.            Assignment of Rights.  All Proprietary Information, and all
patents, patent rights, copyrights, mask work rights, trademark rights, trade
secret rights, sui generis database rights, and all other intellectual and
industrial property rights of any kind anywhere in the world (collectively, the
“Rights”) in connection therewith shall be the sole property of GEE.  Consultant
hereby irrevocably assigns to GEE, without further consideration, any and all
Rights that Consultant may have or acquire in the Proprietary Information and
the Results.

 

b.            Disclosure of Inventions.  Consultant will promptly disclose in
writing to GEE’s designated representative all “Inventions” (which term includes
patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, technology, computer software, application
programming interfaces, ideas, designs, formulas, processes, trademarks, service
marks, patents, copyrights, techniques, know-how and data, and all improvements,
rights, and claims related to the foregoing) made, conceived, reduced to
practice, or developed by Consultant, either alone or jointly with others,
during the Term that relate to GEE’s business, relate to demonstrably
anticipated research or development of GEE, or that result from any of the
Services that Consultant has performed, or will perform, for GEE.  Consultant
will not disclose Inventions covered by this Section 5.b. to any person outside
of GEE unless requested to do so by management personnel of GEE.

 

c.             Assignment of Inventions.  Consultant agrees to irrevocably
assign to GEE, without further consideration, all right, title, and interest
that Consultant may presently have or acquire (throughout the United States and
in all foreign countries), free and clear of all liens and encumbrances, in and
to each Invention requiring disclosure under Section 5.b. hereof, which shall be
the sole property of GEE, whether or not patentable.  Without limiting the
foregoing, Consultant agrees that any such Invention comprising an original work
of authorship shall be deemed to be a “work made for hire” and that GEE shall be
deemed the author thereof under the U.S. Copyright Act (Title 17 of the U.S.
Code), provided that in the event and to the extent any such Invention is
determined not to constitute a “work made for hire” as a matter of law,

 

3

--------------------------------------------------------------------------------


 

Consultant hereby irrevocably assigns and transfers to GEE all right, title and
interest in and to any such Invention including, without limitation, all
copyrights.

 

d.             Cooperation.  Consultant agrees to perform, during and after the
Term, all acts deemed necessary or desirable by GEE to permit and assist it, at
Consultant’s rate as listed in the Work Statement, in evidencing, perfecting,
obtaining, maintaining, defending and enforcing Rights and/or Consultant’s
assignments herein.  Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints GEE and its duly authorized officers and
agents, as Consultant’s agents and attorneys-in-fact, with full power of
substitution, to act for and in behalf and instead of Consultant, to execute and
file any documents and to do all other lawfully permitted acts to further the
above purposes with the same legal force and effect as if executed by
Consultant.

 

e.             Moral Rights.  Any assignment of copyright hereunder (and any
ownership of a copyright as a work made for hire) includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively, “Moral Rights”).  To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby ratifies and consents to any action of GEE that
would violate such Moral Rights in the absence of such ratification/consent. 
Consultant will confirm any such ratifications and consents from time to time as
requested by GEE.

 

f.             Inventions.  Consultant represents that Consultant has no such
Inventions at the time of signing this Agreement.

 

h.             License.  If any Rights or Inventions assigned hereunder or any
Results are based on, or incorporate, or are improvements or derivatives of, or
cannot be reasonably made, used, modified, maintained, supported, reproduced and
distributed or otherwise fully exploited without using or violating technology
or Rights owned or licensed by Consultant and not assigned hereunder, Consultant
hereby grants GEE a perpetual, irrevocable, worldwide, fully paid-up,
royalty-free, nonexclusive, sublicensable right and license to exploit and
exercise all such technology and Rights in support of GEE’ss exercise or
exploitation of any Results or assigned Rights or Inventions (including any
modifications, improvements and derivatives works thereof).

 

j.              Privacy.  Consultant recognizes and agrees that it has no
expectation of privacy with respect to GEE’s telecommunications, networking, or
information processing systems (including, without limitation, stored computer
files, e-mail messages and voice messages) and that Consultant’s activity, and
any files or messages, on any of those systems may be monitored at any time
without notice.

 

6.             Independent Contractor.  Consultant is an independent contractor
and is solely responsible for all taxes, withholdings, and other similar
statutory obligations including, without limitation, Workers’ Compensation
Insurance, Unemployment Insurance, or State Disability Insurance.  Consultant
agrees that it is solely responsible for the payment of compensation or other
amounts owing to its employees, subcontractors, representatives and agents
arising out of the provision of the Services. Consultant understands and agrees
that Consultant shall not be considered as having employee status with GEE and
Consultant will not participate in any plans,

 

4

--------------------------------------------------------------------------------


 

arrangements, or distributions by GEE pertaining to or in connection with any
pension, stock, bonus, profit-sharing, or other benefit program GEE may have for
its employees.  Consultant has no authority to act on behalf of or to enter into
any contract, incur any liability or make any representation on behalf of GEE.
Consultant agrees to defend, indemnify and hold GEE harmless from any and all
claims made by any person or entity on account of an alleged failure by
Consultant to satisfy any tax, withholding, or other similar regulatory or
statutory obligations, or arising out of Consultant’s employment or engagement
of persons to provide the Services.  GEE shall issue Form 1099 records for its
payments to Consultant made pursuant to this Agreement and shall not be subject
to withholding for income tax, social security, or unemployment compensation
unless and until the laws or regulations with respect thereto require such
withholdings to be made with respect to payments to bona fide independent
contractors. Consultant understands that GEE will be required to report payments
to Consultant to U.S. federal and state income taxing authorities.  Consultant
further agrees to accept exclusive liability for the payment of taxes or
contributions for unemployment and health insurance, retirement benefits,
annuities and/or social security payments that Consultant pays or owes to
Consultant’s employees, agents, or subcontractors, if any, and to reimburse and
indemnify GEE for such taxes or contributions or penalties which GEE may be
compelled to pay.  Consultant also agrees to comply with all valid
administrative regulations respecting the assumption of liability for such taxes
and contributions.

 

7.             Representations and Warranties.  Consultant represents and
warrants that, as of the Effective Date and at all times during and after the
Term: (a) Consultant’s performance of the Services and all terms of this
Agreement has not breached and will not breach any agreement that Consultant has
with another party including, without limitation, any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or trust
prior to the execution of this Agreement; (b) Consultant is not and will not be
bound by any agreement, nor has assumed or will assume any obligation, which
would in any way be inconsistent with the Services to be performed by Consultant
under this Agreement; (c) in performing the Services, Consultant will not use
any confidential or proprietary information of another party, or infringe the
Rights of another party, nor will Consultant disclose to GEE, or bring onto
GEE’s premises, or induce GEE to use any confidential or proprietary information
of any person or entity other than GEE or Consultant; and (d) all of
Consultant’s employees and contractors, as applicable, performing any of the
Services (but which contractors Consultant may only engage with GEE’s prior
written consent) have executed and will execute written non-disclosure,
assignment of rights and other appropriate agreements sufficient to protect the
confidentiality of the Proprietary Information, and sufficient to allow
Consultant to grant the assignments and licenses to GEE as provided herein. 
Consultant is liable for any breach by such employees and contractors of the
foregoing confidentiality agreements and obligations.  Consultant maintains (and
will maintain during the Term) all types of insurance (including errors and
omissions coverage) sufficient for the Services hereunder and in an amount
customary for the industries in which Consultant operates.

 

8.             Indemnity.  Consultant will defend, indemnify and hold GEE and
its affiliates (and their respective employees, directors and representatives)
harmless against any and all loss, liability, damage, claims, demands or suits
and related costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) arising or resulting, directly or indirectly,
from (i) any act or omission of Consultant (its employees or independent
contractors) or

 

5

--------------------------------------------------------------------------------


 

Consultant’s (its employees’ or independent contractors’) breach of any
representation, warranty or covenant of this Agreement, or (ii) infringement of
any third-party intellectual property rights by the Results, GEE’s use of the
Results or Consultant’s performance of the Services.  Consultant understands
that its use of third parties to perform Services must be authorized in writing
by GEE in advance, and Consultant shall be responsible for all Services
performed by such third parties.

 

9.             Restrictive Covenants.  In order to preserve the confidentiality
of the information referred to in Section 4.a. hereof and to protect GEE’s
proprietary interest in its trade secrets and other Proprietary Information as
well as its business and customer goodwill, and in consideration of GEE entering
into this Agreement and other good and valuable consideration, Consultant agrees
that: (a) during the Term, Consultant will not solicit, induce or attempt to
induce, on Consultant’s own behalf or on behalf of any other person or
organization, any of GEE’s clients or vendors whom Consultant solicited or with
whom Consultant dealt or became acquainted while Consultant was engaged with GEE
hereunder for the purpose of either (i) inducing said client or vendor to
terminate, diminish, or materially alter in a manner harmful to GEE its
relationship with GEE, or (ii) providing, or offering to provide, Conflicting
Services (as defined below) to said client; (b) during the Term and for six
(6) months thereafter (irrespective of the reason for termination of this
Agreement), Consultant will not solicit for employment, hire or attempt to hire,
on Consultant’s own behalf or on behalf of any other person or organization, any
of GEE’s employees or consultants; and (c) during the Term, Consultant will not,
on Consultant’s own behalf or on behalf of any other person or organization,
solicit, perform, or provide, or attempt to perform or provide Conflicting
Services, nor will Consultant assist another person or organization to solicit,
perform or provide or attempt to perform or provide, Conflicting Services.  For
purposes of this Section, “Conflicting Services” means services of any entity
other than GEE and its affiliates and subsidiaries that are the same or
substantially similar to those services of GEE or its affiliates and
subsidiaries (x) which were provided by Consultant (directly or indirectly)
during the Term, or (y) about which Consultant acquired Proprietary Information
during Consultant’s relationship with GEE.  This Section 9 is in addition to,
and not in lieu of, any other similar restrictive covenants to which Consultant
may be bound with GEE.

 

10.          No Disparagement.  During the Term and thereafter, Consultant
agrees that Consultant will not disparage GEE’s, or its subsidiaries’ or
affiliates’, relationships with past, current, or prospective employees,
employers, stockholders, affiliates, subsidiaries, acquirers, successors in
interest, joint venturers, customers, service providers, or vendors, provided,
however, that no action taken by Consultant in exercise of its legal or
equitable rights to preserve its assets or to maintain its business
competitiveness, including but not limited to the protection of its intellectual
property, trade secrets, and confidential information, will be construed as a
breach of this provision by the Consultant.  For purposes of this Section 10,
the term “prospective” shall refer to pending efforts by GEE to solicit, or
negotiate the terms of, a business, employment, or sales relationship to which
the Consultant knows or reasonably should know is occurring.

 

11.           Miscellaneous.

 

a.             Governing Law.  Consultant agrees that any dispute in the
meaning, effect or validity of this Agreement shall be resolved in accordance
with the laws of the State of Illinois without regard to the conflict of laws
provisions thereof.  The sole jurisdiction and venue for

 

6

--------------------------------------------------------------------------------


 

actions related to the subject matter of the Agreement shall be the state and
federal courts having within their jurisdiction the location of GEE’s principal
place of business, and both parties hereby consent to such jurisdiction and
venue.

 

b.             Severability.  If any provision of this Agreement is held to be
illegal or unenforceable, such provision shall be limited or excluded from this
Agreement to the minimum extent required, and the balance of the Agreement shall
be interpreted as if such provision was so limited or excluded and shall be
enforceable in accordance with its terms.

 

c.             Assignment.  This Agreement (together with all attached exhibits)
shall be binding upon Consultant, and inure to the benefit of the parties hereto
and their respective heirs, successors, assigns, and personal representatives;
provided, however, that Consultant shall not assign any of its rights or
delegate any of its duties hereunder without GEE’s prior written consent and any
attempted assignment or delegation will be void.

 

d.             Entire Agreement/Modifications.  This Agreement (together with
all executed Work Statements and attached exhibits) contains the entire
understanding of the parties regarding its subject matter. This Agreement may
only be modified by a subsequent written agreement executed by authorized
representatives of both parties.

 

e.             Notices.  All notices required or given under this Agreement
shall be addressed to the parties at the addresses shown in any “Notices”
section of each Work Statement (or such other address as may be provided by
written notice in accordance with this Section 11.e.) and shall be deemed given
upon receipt (or, if not received sooner, three (3) days after deposit in the
U.S. mails) when delivered by registered mail, postage pre-paid, return receipt
requested, by facsimile (with a confirmation copy sent by registered mail) or by
commercial overnight delivery service with tracking capabilities.

 

f.             Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, court costs and necessary
disbursements, in addition to any other relief to which the party may be
entitled.

 

g.             Remedies.  Consultant recognizes that Consultant could face
possible criminal and civil actions, resulting in substantial monetary liability
if Consultant misappropriates GEE’s trade secrets.  In addition, Consultant
recognizes that a violation of this Agreement could cause GEE irreparable harm,
the amount of which may be extremely difficult to estimate, thus, making any
remedy at law inadequate.  Therefore, Consultant agrees that GEE shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief GEE
deems appropriate without being required to post any bond or other security. 
This right shall be in addition to any other remedy available to GEE in law or
equity.

 

h.             Survival.  The provisions of this Agreement that may be
reasonably interpreted as surviving its termination, including the applicable
provisions of Sections 3-11 hereof, shall continue in effect after termination
of this Agreement.  GEE is entitled to communicate Consultant’s obligations
under this Agreement to any future client or potential client of Consultant.

 

7

--------------------------------------------------------------------------------


 

i.              Execution.  This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographed copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

j.              Advice of Counsel.  Each of the parties to this Agreement
expressly acknowledges that it participated in the drafting of this Agreement. 
This Agreement is the product of arms’-length negotiations.  The parties have
read this Agreement completely, have had the advice and assistance of competent
counsel and have not been influenced to any extent whatsoever by any
representations or statements by any party or its agents other than those
contained in this Agreement.  Accordingly, the language contained within and
comprising this Agreement shall not be construed in favor of or against any one
party on the grounds that the party drafted the Agreement.

 

(Remainder of Page Intentionally Blank.)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

CONSULTANT

 

 

 

 

 

 

Signature:

/s/ Aditya Chatterjee

 

 

 

 

 

 

 

Printed Name:

Aditya Chatterjee

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

 

Signature:

/s/ Zant Chapelo

 

 

 

 

 

 

 

Name:

Zant Chapelo

 

 

 

 

 

 

 

Title:

SVP, Human Resources

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WORK STATEMENT

 

1.                                      General

 

This Work Statement defines work to be done for Global Eagle Entertainment Inc.
(“GEE”) by Aditya Chatterjee (“Consultant”) under that certain Consulting
Services Agreement to which this Exhibit is attached (“Agreement”).

 

2.                                      Description of Project/Services

 

Consultant responsibilities include strategic and management advisory services
related to network capacity, next-generation antenna programs, partnerships and
regulatory matters.

 

3.                                      Term

 

6 months commencing on the Effective Date (as defined in the Agreement).

 

4.                                      Manager

 

Chief Executive Officer

 

5.                                      Fees

 

$25,739/month

 

--------------------------------------------------------------------------------